DETAILED ACTION
This Office Action is in response to Applicant’s application 16/772,815 filed on June 15, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on June 15, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on March 22, 2021 and February 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 10 is objected to because of the following informalities:  The claim recites ‘control a display’ at line 10 which appears to be a typographical error for ‘controls a display’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over CN-108565278 (Ke) whose machine translation will be referenced.
Regarding claim 1, Ke discloses and suggests at annotated Figure 2 an organic light-emitting diode display panel, comprising: 
a flexible substrate, where 122 is a binding area which requires the substrate to be flexible, see also page 7 reference to flexible substrate,
wherein the flexible substrate is defined with a display region, 110 described as a viewing area at page 5, and a test circuit region, as annotated, thereon, 
the test circuit region is provided with a test circuit, as annotated, and defined with a circuit trace region, as annotated and as shown,
the circuit trace region comprises a plurality of traces, as annotated, a plurality of transistors, as annotated, a control line, as annotated, and at least one pin, e.g. L12 page 6, each one of the traces is connected to one of the transistors, as shown, the control line is electrically connected to a control end i.e. the gate electrode, as annotated, of each of the transistors, as shown, to turn on or turn off the transistors, i.e. gate signals control transistor on/off status, and 

    PNG
    media_image1.png
    560
    939
    media_image1.png
    Greyscale
the at least one pin is electrically connected to an end of the control line, as shown.  
claim 2 which depends upon claim 1, Ke teaches the transistors are disposed at ends of the traces.  Examiner further notes that a trace connection to a transistor defines an ‘end’ of the trace.
Regarding claim 10 and referring to the discussion at claim 1, Ke teaches and suggests a display device, see page 7 e.g., any display device and page 4 OLED display, comprising an organic light-emitting diode display panel, page 4, and a control circuit, e.g. TFTs in the viewing area page 7, wherein the organic light-emitting diode display panel comprises: a flexible substrate, see page 7, wherein the flexible substrate is defined with a display region, 110 described as a viewing area at page 5,  and a test circuit region, as annotated, thereon, as shown, the test circuit region is provided with a test circuit, as annotated, and defined with a circuit trace region, as annotated and shown, the circuit trace region comprises a plurality of traces, as annotated, a plurality of transistors, as annotated, a control line, as annotated, and at least one pin, e.g L11 page 6, each one of the traces is connected to one of the transistors, as shown, the control line is electrically connected to a control end of each of the transistors to turn on or turn off the transistors, as shown, the at least one pin is electrically connected to an end of the control line, as shown. 
In reference to the claim language referring to the functions of the device, i.e., "the control circuit control a display of the display region through the circuit trace region", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Ke shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Ke's device and so it meets the claim.
Regarding claim 11 which depends upon claim 10, Ke teaches the transistors are disposed at ends of the traces.  Examiner further notes that a trace connection to a transistor defines an ‘end’ of the trace.
Allowable Subject Matter
Claims 3-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3
Claim 4 depends upon claim 3 and is allowable on that basis.
Regarding claim 5 the prior art does not teach or suggest the device of claim 1, wherein the test circuit comprises a cell test circuit, and pad regions of the cell test circuit are provided at two opposite sides of the cell test circuit, wherein the pin is disposed in the pad regions of the cell test circuit.  
Claims 6-8 depend directly or indirectly on claim 5 and are allowable on that basis.
Regarding claim 9 the prior art does not teach the device of claim 2, wherein the test circuit comprises a cell test circuit, pad regions of the cell test circuit are provided at two opposite sides of the cell test circuit, a bonding region is provided between the cell test circuit and the plurality of transistors, wherein a plurality of the pins are provided, at least one of the plurality of pins is disposed in the bonding region, and another one of the pins is disposed in the pad regions of the cell test circuit.  
Regarding claim 12 the prior art does not teach the device of claim 10, wherein the test circuit comprises a cell test circuit, and a bonding region is defined between the cell test circuit and the plurality of transistors, wherein the pin is disposed in the bonding region.  
Regarding claim 13
Regarding claim 14 the prior art does not teach the device of claim 11, wherein the test circuit comprises a cell test circuit, pad regions of the cell test circuit are provided at two opposite sides of the cell test circuit, a bonding region is provided between the cell test circuit and the plurality of transistors, wherein a plurality of the pins are provided, at least one of the plurality of pins is disposed in the bonding region, and another one of the pins is disposed in the pad regions of the cell test circuit.  
Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art fails a method of manufacturing an organic light-emitting diode display panel, wherein the organic light-emitting diode display panel, comprises a flexible substrate, wherein the flexible substrate is defined with a display region and a test circuit region thereon, the test circuit region is provided with a test circuit and defined with a circuit trace region, the circuit trace region comprises a plurality of traces, a plurality of transistors, a control line, and at least one pin, each one of the traces is connected to one of the transistors, the control line is electrically connected to a control end of each of the transistors to turn on or turn off the transistors, and the at least one pin is electrically connected to an end of the control line, wherein the test circuit further comprises an array test circuit disposed at ends of the plurality of traces, and the manufacturing method comprises steps of: performing an array test to a pixel array in the display region by sending a test signal thereto through the array test 
Claims 16-20 depend directly or indirectly on claim 15 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893